 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is entered
into effective as of July 24, 2017 (the "Effective Date"), by and between Sigma
Labs, Inc., a Nevada corporation (the “Company”), and Mark J. Cola (the
“Executive”).

W I T N E S S E T H:

 

WHEREAS, prior to the Effective Date, the Executive has been employed as
President, Chief Executive Officer and Chief Operating Officer of the Company
pursuant to an Employment Agreement effective as of February 21, 2017 (the
“Original Agreement”); and

 

WHEREAS, effective as of immediately prior to the Effective Date, the Executive
resigned from the positions of Chief Executive Officer and Chief Operating
Officer and as a director of the Company, the Original Agreement has been
terminated by the parties, and the Company desires to hereafter employ the
Executive as the Company's President and Chief Technology Officer, and the
Executive is willing to accept such employment on the terms and subject to the
conditions hereinafter set forth;

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1. Term of Employment

 

The Company shall employ the Executive, and the Executive shall serve the
Company, in the capacity of President and Chief Technology Officer, for a
two-year term commencing on the Effective Date (the “Term of Employment”),
unless the Executive's employment is terminated prior thereto pursuant to the
provisions hereof. This Agreement shall thereafter be automatically renewed for
successive one-year terms, unless notice is given by either party of the intent
not to renew no less than ninety (90) days prior to the end of any term hereof
(also, as applicable, the “Term of Employment").

 

2. Employment Position; Duties; Title

 

During the Term of Employment, the Executive shall serve as the Company’s
President and Chief Technology Officer, and shall report directly to the Chief
Executive Officer of the Company. The Executive shall perform his duties
hereunder at the Company’s main office during normal business hours and at all
other times and locations necessary for the Executive to carry out his duties.
The Executive shall devote substantially all of his business time to the Company
and shall perform such duties, consistent with his status as President and Chief
Technology Officer of the Company, as he may be assigned from time to time by
the Board of Directors, which include as of the Effective Date the duties set
forth on Exhibit A to this Agreement. During the Term of Employment, the
Executive's title shall be Co-Founder, President and Chief Technology Officer.

 

3. Compensation

 

(a)Base Salary. During the Term of Employment, the Company shall pay to the
Executive as compensation for the performance of his duties and obligations
hereunder a salary at the rate of $180,000 per annum (the "Base Salary”). The
Base Salary shall be paid in accordance with the Company’s standard payment
practices. The Base Salary shall not be subject to decrease, but may be
increased in the discretion of the Company’s Board of Directors or the
Compensation Committee thereof based on an annual assessment of the Executive’s
performance and other factors. 

--------------------------------------------------------------------------------

(b)Stock Option Grant. If the Executive remains employed by the Company through
February 21, 2018, the Company agrees to grant to the Executive on February 21,
2018 under the Company's equity incentive plan (subject to applicable laws and
rules), (i) a ten-year non-qualified stock option to purchase 61,750 shares of
the Company’s common stock ("Option A"), and (ii) a ten-year non-qualified stock
option to purchase 61,750 shares of the Company's common stock ("Option B", and
together with Option A, the "Options"), with the Options each (A) to have an
exercise price equal to the closing price of the Company’s common stock on the
date of grant (i.e., February 21, 2018), (B) to vest and become exercisable in
seventeen (17) equal (as closely as possible) monthly installments on the 15th
day of each month commencing on March 15, 2018, subject in each case to the
Executive's continuing employment, and (C) to be on such other terms set forth
in the Company's standard form of non-qualified stock option agreement, except
that the definition of "Termination For Cause" under such agreement shall be
replaced in its entirety with the definition of "Cause" under Section 10 hereof.
The number of shares of common stock of the Company that will underlie the
Options is subject to adjustment for any stock splits, stock dividends,
recapitalizations or other similar events that the Company effects after the
date of this Agreement. Subject to the Executive's execution and delivery to the
Company of a General Release of All Claims in accordance with the provisions of
Section 10 hereof, any unvested portion of Option A (if granted pursuant to this
Section 3(b)) shall immediately and automatically vest if the Executive’s
employment is terminated as a result of a Termination Event (as defined in
Section 10 hereof). Notwithstanding anything herein to the contrary, (x) upon
the occurrence of a Corporate Transaction, all stock options of the Company held
by the Executive as of the date of such applicable Corporate Transaction shall
remain outstanding and exercisable in accordance with their terms (except as set
forth in Section 3(b)(y)), and (y) upon the occurrence of a Change of Control,
any unvested portion of stock options of the Company held by the Executive as of
the date of such Change of Control (including, but not limited to, the Options
and the Original Option, as applicable) shall immediately and automatically
vest; provided, however, that, in the case of (x) and (y) above, such stock
options may be assumed or, in the discretion of the Board of Directors, an
equivalent option may be substituted by an applicable successor corporation or
any subsidiary of the successor corporation in connection with a Corporate
Transaction. As used herein, the term “Corporate Transaction” shall have the
meaning set forth for that term in Section 6.1.2 of the 2013 Equity Incentive
Plan of the Company. The Executive shall remain eligible for additional stock
option grants and other equity awards to be made in the discretion of the
Company’s Board of Directors or Compensation Committee. As used herein, the term
“Change of Control” shall mean (a) a merger or consolidation of the Company with
or into another corporation or entity (other than a merger with a wholly-owned
subsidiary), whereby any Person or Persons acting in concert acquire(s) more
than 50% of the outstanding stock of the Company, (b) a sale of all or
substantially all of the assets of the Company, or (c) a purchase or other
acquisition of more than 50% of the outstanding stock of the Company by one
Person or by more than one Person acting in concert. As used in this Section
3(b), the term “Person” shall mean an individual, partnership, limited liability
company, trust, estate, association, corporation, or any other legal entity.  

 

(c)Matters Regarding Existing Stock Option. The Company and the Executive
acknowledge and agree that (i) the Nonqualified Stock Option Agreement, dated as
of February 21, 2017, between the Company and the Executive evidencing the grant
to the Executive under the Original Agreement of a stock option to purchase up
to 123,750 shares of the Company's common stock at an exercise price per share
equal to $3.48 (the "Original Option") is hereby amended such that (A) subject
to the Executive's execution and delivery to the Company of a General Release of
All Claims in accordance with the provisions of Section 10 hereof, any unvested
portion of the Original Option shall immediately and automatically vest if the
Executive’s employment is terminated as a result of a Termination Event (as
defined in Section 10 hereof), (B) the definition of "Termination For Cause"
under the Original Option is replaced in its entirety with the definition of
"Cause" under Section 10 hereof, and (C) upon the occurrence of a Corporate
Transaction, the Board shall notify Executive at least thirty (30) days prior
thereto or as soon as may be practicable, and the Original Option, if
outstanding as of the date of such applicable Corporate Transaction, shall
remain outstanding and exercisable in accordance with its terms; provided,
however, that the Original Option may be assumed or, in the discretion of the
Board of Directors, an equivalent option may be substituted by an applicable
successor corporation or any subsidiary of the successor corporation in
connection with a Corporate Transaction, as applicable (Section 15 of the
Original Option is replaced in its entirety with this Section 3(c)(i)(C)), and
(ii) the Original Option shall otherwise remain outstanding and exercisable in
accordance with its terms. The parties further agree that the Company shall have
no further obligation to the Executive to grant stock options to the Executive
pursuant to the Original Agreement. 

 

(d)Bonuses. During each 12-month period during the Term of Employment, the
Executive shall receive a nondiscretionary annual founder's bonus (the "Annual
Bonus") in the total amount of $40,000, payable and earned in 24 equal
bi-monthly installments via direct deposit to the Executive on each of the
bi-monthly payroll dates of the Company.  

 

During the Term of Employment, the Executive shall be eligible to receive one or
more additional bonuses ("Discretionary Bonuses") in recognition of
extraordinary accomplishments, including, but not limited to, the Company's
development of new products or intellectual property that the Board of Directors
believes may have significant market value, and the consummation of joint
ventures, strategic partnerships or other transactions that the Board of
Directors believes are or will be materially beneficial to the Company. However,
the decision to provide any Discretionary Bonuses and the amount and terms of
any Discretionary Bonuses shall be in the sole and absolute discretion of the
Board of Directors.

--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------

4. Expenses and Other Benefits

 

All travel, entertainment and other reasonable business expenses incident to the
rendering of services by the Executive hereunder will be promptly paid or
reimbursed by the Company subject to submission of receipts by the Executive in
accordance with the Company’s policies in effect from time to time.

 

During the Term of Employment, the Executive shall be eligible to participate in
any employee benefit and welfare plans and programs of the Company including,
without any limitation, any key man or executive life and long-term disability
insurance, 401(k) or other retirement plans and employee incentive plans that
any C-level senior officer of the Company or its subsidiaries are eligible to
participate and subject to the provisions, rules, regulations, and laws
applicable thereto. The Executive shall be entitled to vacation time of five
weeks during each year of the Term of Employment.

 

5. Death or Disability

 

This Agreement shall be terminated by the death of the Executive and also may be
terminated by the Board of Directors of the Company if the Executive shall be
rendered incapable by illness or any physical or mental disability
(individually, a “disability”) from substantially complying with the terms,
conditions and provisions to be observed and performed on his part for a period
in excess of three consecutive months or ninety days in the aggregate during any
twelve months during the Term of Employment. Notwithstanding the foregoing, the
Company shall comply with all applicable disability and leave of absence laws,
rules and regulations to the extent they apply to the Executive. If this
Agreement is terminated by the death or disability of the Executive, the
Executive shall be entitled to the Severance Benefits (as defined below) to the
extent provided under Section 10 hereof.

 

6. Disclosure of Information; Inventions and Discoveries

 

The Executive shall promptly disclose to the Company all processes, trademarks,
inventions, improvements, discoveries and other information (collectively,
“developments”) directly related to the business of the Company conceived,
developed or acquired by him alone or with others during the Term of Employment
whether or not during regular working hours or through the use of material or
facilities of the Company. All such developments shall be the sole and exclusive
property of the Company, and upon request the Executive shall deliver to the
Company all drawings, sketches, models and other data and records relating to
such development. In the event any such development shall be deemed by the
Company to be patentable, the Executive shall, at the expense of the Company,
assist the Company in obtaining a patent or patents thereon and execute all
documents and do all other things necessary or proper to obtain letters patent
and invest the Company with full title thereto. The Executive agrees that the
foregoing obligations of the Executive and rights of the Company under this
Section 6 shall continue to apply to any developments directly related to the
business of the Company conceived, developed or acquired by the Executive alone
or with others during the period of Executive's employment under the Original
Agreement whether or not during regular working hours or through the use of
material or facilities of the Company.

 

7. Non-Competition

 

The Company and the Executive agree that the services rendered by the Executive
hereunder are unique and irreplaceable. During his employment by the Company the
Executive shall not provide any services to any other business related to the
design or manufacture of in-process-quality-monitoring products for laser powder
bed fusion additive manufacturing.

 

8. Non-Disclosure

 

The Executive shall not at any time after the date of this Agreement (including
after the Executive is no longer an employee of the Company) divulge, furnish or
make accessible to anyone (otherwise than in the regular course of business of
the Company) any knowledge or information with respect to the Company’s
know-how, technology and inventions (whether patentable or not), patent
strategies, patent applications, and/or work-in-process, and/or with respect to
trade secrets (as defined in the Uniform Trade Secrets Act) of the Company,
except to the extent such disclosure is (a) in the performance of his duties
under this Agreement, (b) required by applicable law, (c) authorized in writing
by the Company, or (d) when required to do so by legal process, that requires
him to divulge, disclose or make accessible such information.

--------------------------------------------------------------------------------

3

--------------------------------------------------------------------------------

9. Remedies

 

The Company may pursue any appropriate legal, equitable or other remedy,
including injunctive relief, in respect of any failure by the Executive to
comply with the provisions of Section 6, 7 or 8 hereof, it being acknowledged by
the Executive that the remedy at law for any such failure would be inadequate.

 

10. Termination

 

This Agreement and the Executive’s employment with the Company may be terminated
by the Company for "Cause" upon written notice (which shall specify with
particularity the reason for termination or proposed termination) to the
Executive in the event of the Executive’s malfeasance, Gross Negligence (as
defined below), fraud, embezzlement or any other illegal act committed by the
Executive in connection with the Executive’s duties as an executive of the
Company. For purposes of this Section 10, "Gross Negligence" shall mean an
extremely careless action by the Executive that is in disregard for the
consequences to the Company and its shareholders. In the event of termination
for Cause or under Section 5 (except as provided therein or under this Section
10), the Company’s unaccrued obligations under this Agreement shall cease and
the Executive shall forfeit all right to receive any unaccrued compensation or
benefits hereunder but shall have the right to reimbursement of expenses already
incurred. For the sake of clarity, the right to the Annual Bonus shall be
considered unaccrued compensation, except with respect to the pro rata portion
of the Annual Bonus that is earned but not paid as of the date of termination of
Executive's employment. 

 

If (a) the Company terminates the Executive’s employment without Cause, (b) the
Executive resigns for Good Reason (as defined below), (c) the Executive resigns
from the Company after the nine (9) month anniversary of the Effective Date (the
"Nine Month Period") for any reason or no reason, or (d) the Executive dies or
becomes disabled during the Nine Month Period in the performance of his duties
for the Company (any such event in (a), (b), (c), or (d) a "Termination Event"),
the Executive (or if deceased, his Estate, heirs, devisees, and/or assignees)
shall be entitled to continue to receive the Base Salary, Annual Bonus and
benefits which he was receiving as of the time of termination for the greater of
the remaining Term of Employment or a period of twelve months from such
termination (collectively, the "Severance Benefits"), with such compensation to
be payable in equal installments in accordance with the Company's normal payroll
practices, but no less frequently than bi-monthly; provided, however, that the
Executive's right to (i) the Severance Benefits, and (ii) accelerated vesting of
the Original Option and Option A as provided in Section 3(b) and (c),
respectively, hereof, shall be conditioned upon the Executive having executed
and delivered to the Company a General Release of All Claims in the form
attached as Exhibit B to this Agreement (and such General Release of All Claims
not having been revoked by the Executive pursuant to any revocation rights
afforded by applicable law). For the sake of clarity, the parties agree that the
Executive shall not be entitled to the Severance Benefits, or accelerated
vesting of the Original Option or Option A as provided in Section 3(b) and (c),
respectively, hereof, if the Executive's employment with the Company terminates
as a result of the Executive’s death or disability, unless such death or
disability occurs after the Nine Month Period or if Executive’s death or
disability occurs in the performance of his duties for the Company. The
Executive agrees to give the Company at least thirty (30) calendar days' prior
written notice of his resignation for any reason, and the Company agrees to give
the Executive at least thirty (30) calendar days’ prior written notice of the
Company's termination of Executive’s employment without Cause. Executive may
assign any Severance Benefits payable as a result of his death to a revocable
trust established by Executive, individually, or by Executive and his spouse. 

 

In the event of the Executive's employment with the Company is terminated as a
result of a Termination Event, the obligations of the Company to the Executive
under this Agreement shall not be mitigated by any other employment secured by
the Executive. Notwithstanding any termination of the Executive’s employment
pursuant to this Section 10 or by reason of disability under Section 5, the
Executive, in consideration of his employment hereunder to the date of such
termination, shall remain bound by the provisions of Sections 6 and 8.  

 

For purposes of this Section 10, "Good Reason" shall mean the relocation of the
Executive's principal place of employment with the Company by more than sixty
(60) miles from 3900 Paseo Del Sol, Santa Fe, New Mexico 87507 without the
Executive's consent.  

 

11. Data

 

Upon expiration of the Term of Employment or termination pursuant to Section 5
or 10 hereof, the Executive or his personal representative shall promptly
deliver to the Company all books, files, reports, computer databases and files,
computers, memoranda, plans, records and written data of every kind relating to
the business and affairs of the Company which are then in his possession on
account of his employment hereunder, but excluding all such materials in the
Executive’s possession which are personal and not property of the Company.

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------

12. Original Agreement; Mutual Releases

 

(a)Company and Executive acknowledge that the Original Agreement is terminated
effective as of immediately prior to the Effective Date. The parties hereto
acknowledge and agree that, except as otherwise provided herein, the Executive
has been paid for all salary, reimbursable expenses and other compensation and
benefits, other than accrued vacation, that arose out of or relate in any way to
the Original Agreement or to services rendered to the Company by the Executive
up to and including the date of the termination of the Original Agreement.
Executive’s existing accrued but unused vacation owed as of the Effective Date
shall remain owed to Executive under this Agreement. Except as provided herein,
the Executive and the Company’s obligations under the Original Agreement shall
be of no further force or effect. 

 

(b)Release by the Executive. In consideration of the terms and provisions of
this Agreement, the Executive hereby, generally and unconditionally, relieves,
releases, remises, acquits, and forever discharges the Company and its officers,
directors, agents, and representatives (collectively, the “Released Company
Parties”) of and from any and all claims, demands, rights, actions, causes of
action, suits, contracts, debts, controversies, expenses, liabilities,
obligations, damages, losses, expenses, penalties, costs and allegations of any
kind and character whatsoever, whether legal, contractual, statutory,
administrative, or equitable in nature, or otherwise, whether known or unknown,
suspected or unsuspected, direct or indirect, absolute, fixed or contingent,
that the Executive now owns, holds, has or claims to have, or owned at any time,
held, had or claimed to have had or may come to own, hold, have or claim to have
against any of the Released Company Parties arising out of or in connection with
the Executive's employment under the Original Agreement, the Original Agreement,
or the Executive's service as a director on the Board of Directors of the
Company. 

 

The release set forth above includes, without limitation, all claims, demands,
causes of action, facts, transactions, occurrences, circumstances, acts or
omissions, or allegations of any kind and character whatsoever asserted by the
Executive or which could have been asserted by the Executive in connection with
the Executive’s employment and director relationship with the Company, including
any and all facts in any manner arising out of, related or pertaining to or
connected with those claims or with the terms of or value of any consideration
paid to the Executive in connection with his employment and relationship with,
or termination of employment from, any of the Released Company Parties,
including, without limitation, any claims based on, related to or arising from
federal, state or local laws (including, but not limited to, the Age
Discrimination in Employment Act, the Nevada Labor Code, the New Mexico Labor
Code, Title VII of the Civil Rights Act of 1964, as amended, and the Fair Labor
Standards Act) that prohibit employment discrimination on the basis of race,
national origin, religion, age, gender, marital status, pregnancy, handicap,
perceived handicap, ancestry, sexual orientation, family or personal leave or of
any other form of discrimination, or from laws such as workers’ compensation
laws, which provide rights and remedies for injuries sustained in the workplace
or from any common law claims of any kind, including, without limitation,
contract, tort or property rights including, but not limited to, breach of
express or implied contract, breach of the implied covenant of good faith and
fair dealing, tortious interference with contract or current or prospective
economic advantage, fraud, deceit, breach of privacy, misrepresentation,
defamation, wrongful termination, tortious infliction of emotional distress,
loss of consortium, breach of fiduciary duty, violation of public policy and any
other common law claim of any kind whatsoever, any claims for severance pay,
sick leave, family leave, life insurance, bonuses, health insurance, disability
or medical insurance or any other fringe benefit or compensation, and all rights
or claims arising under the Employment Retirement Income Security Act of 1974
(“ERISA”) or pertaining to ERISA regulated benefits (all collectively defined as
the “Released Executive Claims”).

 

The Executive expressly waives all rights under Section 17.245 of the Nevada
Revised Statutes, understanding and acknowledging the significance of such
specific waiver of Section 17.245, which reads as follows: “When a release or a
covenant not to sue or not to enforce judgment is given in good faith to one of
two or more persons liable in tort for the same injury or the same wrongful
death: (a) It does not discharge any of the other tortfeasors from liability for
the injury or wrongful death unless its terms so provide, but it reduces the
claim against the others to the extent of any amount stipulated by the release
or the covenant, or in the amount of the consideration paid for it, whichever is
the greater; and (b) It discharges the tortfeasor to whom it is given from all
liability for contribution and for equitable indemnity to any other tortfeasor.”
This release includes, without limitation, all claims which the Executive does
not know or suspect to exist in his favor at the time he signs this Agreement.

 

Notwithstanding anything to the contrary in this Agreement, the Executive does
not waive any rights: (i) to indemnification from the Company that he has under
the Company’s Bylaws, or any other indemnification agreements between the
Executive and the Company; (ii) with respect to the Original Option; or (iii)
expressly provided to the Executive under this Agreement.

--------------------------------------------------------------------------------

5

--------------------------------------------------------------------------------

(c)Release by the Company. In consideration of the terms and provisions of this
Agreement, the Company hereby, generally and unconditionally, relieves,
releases, remises, acquits, and forever discharges the Executive and his agents
and representatives (collectively, the “Released Executive Parties”) of and from
any and all claims, demands, rights, actions, causes of action, suits,
contracts, debts, controversies, expenses, liabilities, obligations, damages,
losses, expenses, penalties, costs and allegations of any kind and character
whatsoever, whether legal, contractual, statutory, administrative, or equitable
in nature, or otherwise, whether known or unknown, suspected or unsuspected,
direct or indirect, absolute, fixed or contingent, that the Company now owns,
holds, has or claims to have, or owned at any time, held, had or claimed to have
had or may come to own, hold, have or claim to have against any of the Released
Executive Parties arising out of or in connection with the Executive's
employment under the Original Agreement, the Original Agreement, or the
Executive's service as a director on the Board of Directors of the Company. 

 

The release set forth above includes, without limitation, all claims, demands,
causes of action, facts, transactions, occurrences, circumstances, acts or
omissions, or allegations of any kind and character whatsoever asserted by the
Company or which could have been asserted by the Company in connection with the
Executive’s employment and director relationship with the Company, including any
and all facts in any manner arising out of, related or pertaining to or
connected with those claims or with the terms of or value of any consideration
paid to the Executive in connection with his employment and relationship with
any of the Released Company Parties, including, without limitation, any claims
based on, related to or arising from federal, state or local laws or from any
common law claims of any kind, including, without limitation, contract, tort or
property rights including, but not limited to, breach of express or implied
contract, breach of the implied covenant of good faith and fair dealing,
tortious interference with contract or current or prospective economic
advantage, fraud, deceit, breach of privacy, misrepresentation, defamation,
breach of fiduciary duty, violation of public policy and any other common law
claim of any kind whatsoever (all collectively defined as the “Released Company
Claims”).

 

The Company expressly waives all rights under Section 17.245 of the Nevada
Revised Statutes, understanding and acknowledging the significance of such
specific waiver of Section 17.245, which reads as follows: “When a release or a
covenant not to sue or not to enforce judgment is given in good faith to one of
two or more persons liable in tort for the same injury or the same wrongful
death: (a) It does not discharge any of the other tortfeasors from liability for
the injury or wrongful death unless its terms so provide, but it reduces the
claim against the others to the extent of any amount stipulated by the release
or the covenant, or in the amount of the consideration paid for it, whichever is
the greater; and (b) It discharges the tortfeasor to whom it is given from all
liability for contribution and for equitable indemnity to any other tortfeasor.”
This release includes, without limitation, all claims which the Company does not
know or suspect to exist in its favor at the time it signs this Agreement.

 

(d)Assumption of Risk Regarding Released Claims. The Executive and the Company
acknowledge that there is a risk that, after execution of this Agreement, either
party may discover, incur or suffer claims that were unknown or unanticipated at
the time of this Agreement, including, but not limited to, unknown or
unanticipated claims that arise from, are based upon or are related to any facts
underlying the Released Executive Claims or the Released Company Claims, which
had they been known or more fully understood, may have affected their decision
to execute this Agreement as it currently is written. The Executive and the
Company knowingly and expressly assume the risk of these unknown and
unanticipated claims and agree that this Agreement and the general release set
forth within it apply to all such unknown, unanticipated or potential claims.
Furthermore, it is the intention of the parties hereto, by entering into this
Agreement, to settle and release fully, finally and forever all Released
Executive Claims and Released Company Claims, and any and all claims that now
exist, or may have at any time existed or shall come to exist in connection with
the Executive’s employment and director relationship with the Company. In
furtherance of the parties’ intention, the release given within this Agreement
shall be and remain in effect as a full and complete release and discharge of
the Released Executive Claims and Released Company Claims, and of any related
matters notwithstanding the discovery by the Executive or the Company, as
applicable, of the existence of any additional or different claims or the facts
relative to any such claims. 

 

13. Arbitration

 

Any dispute or controversy arising under this Agreement relating to its
interpretation or the breach hereof (including whether or not the Executive has
been terminated for Cause), including the arbitrability of any such dispute or
controversy (each, a "Disputed Matter"), shall be determined and settled by
arbitration in Santa Fe, New Mexico pursuant to the Rules of the American
Arbitration Association in effect at the time the Disputed Matter arises. Any
award rendered herein shall be final and binding on each and all of the parties,
and judgment may be entered thereon in any court of competent jurisdiction.
Notwithstanding the foregoing, the parties shall be entitled to seek injunctive
relief in any court of competent jurisdiction. In the event that (a) there is a
bona fide good faith dispute with respect to whether or not the Executive has
been terminated for Cause and (b) the Company refuses to make a payment to the
Executive to which the Executive asserts he is entitled based on the Executive's
belief that he was terminated without Cause (the "Termination Dispute"), the
Company will deposit into a third-party escrow account the amount that the
Executive would be entitled to receive if he was in fact terminated without
Cause, pending resolution of the issue by the parties or the arbitrator;
provided, however, that prior to the Termination Dispute being submitted for
arbitration pursuant to this Section 13, the parties shall seek to resolve the
Termination Dispute within thirty (30) days of the date that the Executive
notifies the Company in writing of the Termination Dispute, and if the parties
are unable to resolve the Termination Dispute within such time period, the
arbitrator shall render a decision with respect to such Disputed Matter within
forty-five (45) days after such Disputed Matter is submitted for arbitration
pursuant to this Section 13.

--------------------------------------------------------------------------------

6

--------------------------------------------------------------------------------

14. Waiver of Breach

 

Any waiver of any breach of this Agreement shall not be construed to be a
continuing waiver or consent to any subsequent breach on the part either of the
Executive or of the Company.

 

15. Assignment

 

Neither party hereto may assign his or its rights or delegate his or its duties
under this Agreement without the prior written consent of the other party;
provided, however, that this Agreement shall inure to the benefit of and be
binding upon the successors and assignees of the Company, upon (a) a sale of all
or substantially all of the Company’s assets, or upon merger or consolidation of
the Company with or into any other corporation, and (b) upon delivery on the
effective day of such sale, merger or consolidation to the Executive of a
binding instrument of assumption by such successors and assigns of the rights
and liabilities of the Company under this Agreement, provided, however, that no
such assignment or transfer will relieve the Company from its payment
obligations hereunder in the event the transferee or assignee fails to timely
discharge them. No rights or obligations of the Executive under this Agreement
may be assigned or transferred other than his rights to compensation and
benefits, which may be transferred by will or operation of law or as otherwise
specifically provided or permitted hereunder or under the terms of any
applicable employee benefit plan.

 

16. Notices

 

Any notice required or desired to be given hereunder shall be in writing and
shall be deemed sufficiently given when delivered or three days after mailing in
United States certified or registered mail, postage prepaid, to the party for
whom intended at the following address:

 

The Company:

 

Sigma Labs, Inc.

3900 Paseo Del Sol

Santa Fe, New Mexico 87507

 

The Executive:

 

To the address on file with the Company or to such other address as either party
may from time to time designate by like notice to the other.

 

17. Entire Agreement

 

The terms and provisions of this Agreement shall constitute the entire agreement
by the Company and the Executive with respect to the subject matter hereof, and
shall supersede any and all prior agreements or understandings between the
Executive and the Company, whether written or oral, including, without
limitation, the Original Agreement, except that, notwithstanding anything to the
contrary herein, the Original Option shall remain outstanding and exercisable in
accordance with its terms.

 

18. Amendments; Modifications

 

This Agreement may be amended or modified only by a written instrument executed
by the Executive and the Company.

 

19. Governing Law

 

This Agreement shall be governed by and construed in accordance with Nevada law.
In the event that any terms or provisions of this Agreement shall be held to be
invalid or unenforceable, such invalidity or unenforceability shall not affect
the validity or enforceability of the remaining terms and provisions hereof. In
the event of any judicial, arbitral or other proceeding between the parties
hereto with respect to the subject matter hereof, the prevailing party shall be
entitled, in addition to all other relief, to reasonable attorneys’ fees and
expenses and court costs.

--------------------------------------------------------------------------------

7

--------------------------------------------------------------------------------

20. Indemnification

 

The Company shall indemnify the Executive to the fullest extent permitted by law
in effect as of the date hereof, or as hereafter amended, against all costs,
expenses, liabilities and losses (including without limitation, attorneys’ fees,
judgments, fines penalties, and amounts paid in settlement) reasonably incurred
by the Executive in connection with a Proceeding. For the purposes of this
section, a “Proceeding” shall mean any action, arbitration, suit or proceeding,
whether civil, criminal, administrative or investigative, in which the Executive
is made, or is threatened to be made a party to, or a witness in, such action,
arbitration, suit or proceeding by reason of the fact that he is or was an
officer, director or employee of the Company or is or was serving as an officer,
director, member, employee, trustee or agent of any other entity at the request
of the Company.

 

21. Counterparts

 

This Agreement may be executed in two counterparts, each of which shall be
deemed an original but both of which together shall constitute one and the same
Agreement. Delivery of an executed counterpart signature page of this Agreement
by facsimile or by e-mail of a PDF document is as effective as executing and
delivering this Agreement in the presence of the other party. 

 

22. Interpretation; Construction

 

The headings set forth in this Agreement are for convenience only and shall not
be used in interpreting this Agreement. The Executive has participated in the
negotiation of the terms of this Agreement. Furthermore, the Executive
acknowledges that the Executive has had an opportunity to review and revise the
Agreement and have it reviewed by legal counsel, if desired, and, therefore, the
normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

 

23. Section 409A

 

(a)General Compliance. This Agreement is intended to comply with Section 409A of
the Internal Revenue Code (the "Code") or an exemption thereunder and shall be
construed and administered in accordance with Section 409A. Notwithstanding any
other provision of this Agreement, payments provided under this Agreement may
only be made upon an event and in a manner that complies with Section 409A or an
applicable exemption. Any payments under this Agreement that may be excluded
from Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a "separation from service" under Section 409A.
Notwithstanding the foregoing, the Company makes no representations that the
payments and benefits provided under this Agreement comply with Section 409A,
and in no event shall the Company be liable for all or any portion of any taxes,
penalties, interest, or other expenses that may be incurred by the Executive on
account of non-compliance with Section 409A. Furthermore, to the extent that
Executive is a “specified employee” within the meaning of the Treasury
Regulations issued pursuant to Section 409A of the Code as of the date of
Executive’s separation from service, in the absence of an exception, no amount
that constitutes a deferral of compensation which is payable on account of the
Executive’s separation from service shall be paid to the Executive before the
date (the “Delayed Payment Date”) which is first day of the seventh month after
the date of the Executive’s separation from service or, if earlier, the date of
the Executive’s death following such separation from service. All such amounts
that would, but for this section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.  

 

(b)Reimbursements. To the extent required by Section 409A, each reimbursement or
in-kind benefit provided under this Agreement shall be provided in accordance
with the following: (i) the amount of expenses eligible for reimbursement, or
in-kind benefits provided, during each calendar year cannot affect the expenses
eligible for reimbursement, or in-kind benefits to be provided, in any other
calendar year; (ii) any reimbursement of an eligible expense shall be paid to
the Executive on or before the last day of the calendar year following the
calendar year in which the expense was incurred; and (iii) any right to
reimbursements or in-kind benefits under this Agreement shall not be subject to
liquidation or exchange for another benefit. 

--------------------------------------------------------------------------------

8

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the Effective Date.

 

 

SIGMA LABS, INC.

 

 

By: /s/ John Rice

John Rice,

Chairman of the Board

 

AGREED TO AND ACCEPTED:

 

 

By: /s/ Mark J. Cola

Mark J. Cola

 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------

EXHIBIT A

 

Duties

 

Mark J. Cola (the “Executive”) is responsible for overseeing all technical
aspects of Sigma Labs, Inc. (the "Company"). The Executive shall work with the
other executive officers of the Company in an effort to grow the Company through
development of the Company’s products to optimal technical performance in a form
designed to meet customer requirements as articulated by the sales and marketing
team of the Company. The Executive is an important brand agent in promoting the
Company and its technology.

 

Responsibilities/Duties:

 

Establish the Company’s technical vision and lead all aspects of the Company’s
technological product development. 

 

Work in a collaborative and supportive fashion with Company department heads,
such as marketing, production and operations. 

 

Conduct research and case studies on leading edge technologies and make
determinations on the probability of implementation. 

 

Advise the Nominating and Corporate Governance Committee of the Board of
Directors of the Company with respect to new director candidates.  

--------------------------------------------------------------------------------

10

--------------------------------------------------------------------------------

EXHIBIT B

 

Form of General Release

 

This General Release of all Claims (this “Agreement”) is entered into on
_________, 20__, by and between Sigma Labs, Inc., a Nevada corporation (the
“Company”), and Mark J. Cola (the “Executive”).

 

In accordance with Section 10 of the Amended and Restated Employment Agreement
by and between the Company and the Executive, dated effective as of July 21,
2017 (the “Employment Agreement”), in consideration of the compensation and
benefits to which the Executive is entitled pursuant to Section 10 of the
Employment Agreement subject to the execution and non-revocation of this
Agreement, the Executive agrees as follows:

 

1.Executive’s General Release and Waiver of Claims. In consideration of the
terms and provisions of this Agreement, the Executive hereby, generally and
unconditionally, relieves, releases, remises, acquits, and forever discharges
the Company and its officers, directors, agents, and representatives
(collectively, the “Released Company Parties”) of and from any and all claims,
demands, rights, actions, causes of action, suits, contracts, debts,
controversies, expenses, liabilities, obligations, damages, losses, expenses,
penalties, costs and allegations of any kind and character whatsoever, whether
legal, contractual, statutory, administrative, or equitable in nature, or
otherwise, whether known or unknown, suspected or unsuspected, direct or
indirect, absolute, fixed or contingent, that the Executive now owns, holds, has
or claims to have, or owned at any time, held, had or claimed to have had or may
come to own, hold, have or claim to have against any of the Released Company
Parties arising out of or in connection with the Executive's employment under
the Employment Agreement or the Employment Agreement. 

 

The release set forth above includes, without limitation, all claims, demands,
causes of action, facts, transactions, occurrences, circumstances, acts or
omissions, or allegations of any kind and character whatsoever asserted by the
Executive or which could have been asserted by the Executive in connection with
the Executive’s employment relationship with the Company, including any and all
facts in any manner arising out of, related or pertaining to or connected with
those claims or with the terms of or value of any consideration paid to the
Executive in connection with his employment and relationship with, or
termination of employment from, any of the Released Company Parties, including,
without limitation, any claims based on, related to or arising from federal,
state or local laws (including, but not limited to, the Age Discrimination in
Employment Act, the Nevada Labor Code, the New Mexico Labor Code, Title VII of
the Civil Rights Act of 1964, as amended, and the Fair Labor Standards Act) that
prohibit employment discrimination on the basis of race, national origin,
religion, age, gender, marital status, pregnancy, handicap, perceived handicap,
ancestry, sexual orientation, family or personal leave or of any other form of
discrimination, or from laws such as workers’ compensation laws, which provide
rights and remedies for injuries sustained in the workplace or from any common
law claims of any kind, including, without limitation, contract, tort or
property rights including, but not limited to, breach of express or implied
contract, breach of the implied covenant of good faith and fair dealing,
tortious interference with contract or current or prospective economic
advantage, fraud, deceit, breach of privacy, misrepresentation, defamation,
wrongful termination, tortious infliction of emotional distress, loss of
consortium, breach of fiduciary duty, violation of public policy and any other
common law claim of any kind whatsoever, any claims for severance pay, sick
leave, family leave, vacation, life insurance, bonuses, health insurance,
disability or medical insurance or any other fringe benefit or compensation, and
all rights or claims arising under the Employment Retirement Income Security Act
of 1974 (“ERISA”) or pertaining to ERISA regulated benefits (all collectively
defined as the “Released Executive Claims”).

 

The Executive expressly waives all rights under Section 17.245 of the Nevada
Revised Statutes, understanding and acknowledging the significance of such
specific waiver of Section 17.245, which reads as follows: “When a release or a
covenant not to sue or not to enforce judgment is given in good faith to one of
two or more persons liable in tort for the same injury or the same wrongful
death: (a) It does not discharge any of the other tortfeasors from liability for
the injury or wrongful death unless its terms so provide, but it reduces the
claim against the others to the extent of any amount stipulated by the release
or the covenant, or in the amount of the consideration paid for it, whichever is
the greater; and (b) It discharges the tortfeasor to whom it is given from all
liability for contribution and for equitable indemnity to any other tortfeasor.”
This release includes, without limitation, all claims which the Executive does
not know or suspect to exist in his favor at the time he signs this Agreement.

 

The Executive acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the Age Discrimination in Employment Act
of 1967. The Executive also acknowledges that the consideration given for the
waiver and release in this Agreement is in addition to anything of value to
which he was already entitled. The Executive further acknowledges that he has
been advised by this writing, as required by the Older Workers’ Benefit
Protection Act, that:

 

(a)his waiver and release does not apply to any rights or claims that may arise
after the date of their execution of this Agreement; 

 

(b)he should consult with an attorney prior to executing this Agreement; 

--------------------------------------------------------------------------------

11

--------------------------------------------------------------------------------

(c)he has at least twenty-one (21) days to consider whether to sign this
Agreement (although he may, by his own voluntary choice, execute this Agreement
earlier); 

 

(d)he has seven (7) days following his execution of this Agreement to revoke
this Agreement; 

 

(e)any revocation must be in writing, must be postmarked or personally delivered
within this seven (7) day period to the Company’s attorneys, TroyGould PC, 1801
Century Park East, 16th Floor, Los Angeles, CA 90067, and must state, “I hereby
revoke my acceptance of the Agreement”; and 

 

(f)this Agreement shall not be effective or enforceable until the seven-day
revocation period has expired. If the last day of the revocation period is a
Saturday, Sunday, or legal holiday, then the revocation period shall not expire
until the next following day which is not a Saturday, Sunday, or legal holiday. 

 

2.Assumption of Risk Regarding Released Claims. The Executive acknowledges that
there is a risk that, after execution of this Agreement, he may discover, incur
or suffer claims that were unknown or unanticipated at the time of this
Agreement, including, but not limited to, unknown or unanticipated claims that
arise from, are based upon or are related to any facts underlying the Released
Executive Claims, which had they been known or more fully understood, may have
affected his decision to execute this Agreement as it currently is written. The
Executive knowingly and expressly assumes the risk of these unknown and
unanticipated claims and agrees that this Agreement and the general release set
forth within it apply to all such unknown, unanticipated or potential claims.
Furthermore, it is the intention of the Executive, by entering into this
Agreement, to settle and release fully, finally and forever all Released
Executive Claims, and any and all claims that now exist, or may have at any time
existed or shall come to exist in connection with the Executive’s employment
relationship with the Company, and the termination thereof. In furtherance of
the parties’ intention, the release given within this Agreement shall be and
remain in effect as a full and complete release and discharge of the Released
Executive Claims, and of any related matters notwithstanding the discovery by
the Executive of the existence of any additional or different claims or the
facts relative to any such claims. 

 

 

 

--------------------------------------------------------------------------------

12